Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.      Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 8648131 van der Waal et al.

Regarding claim 1:


The atmospheric pressure of van der Waal’s first step is about 760 mm Hg.  The reduced pressure of van der Waal’s second step of 200 to 600 millibars corresponds to 150 to 450 mm Hg which fall within the scope of the instant claims 1 and 5.  These pressures fall within the scope of the pressures of the solvent removal steps of the instant claim 1.  The method of van der Waal, as claimed and exemplified, anticipates the instant claim 1.

Regarding claim 4:

Van der Waal, column 6, lines 51-53 discloses performing their second solvent removal step above the boiling point of the solvent, which falls within the scope of the instant claim 4.

4.      Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over CN102702395 Zhang et al. in view of US Pat. No. 8648131 van der Waal et al.


The English translation provided by the applicant is referenced below.

Regarding claims 1 and 5:

Zhang discloses a method for producing a latex of a synthetic rubber in which isoprene rubber or butadiene rubber is dissolved into cycloalkane or alkane to prepare a rubber solution, emulsifier is dissolved into water to form an aqueous emulsifier solution, and the two solutions are mixed together to form a macroscopic homogeneous pre-emulsified mixed solution which is then emulsified.  The emulsified emulsion is then distilled under normal pressure.  The emulsified emulsion is then distilled under reduced pressure.  The solvent is removed during these distillations.  See Zhang, the abstract, page 1 of 4, the first paragraph after “DESCRIPTION CN102702395”, the entire section under “Background technique” of page 1 of 4 and page 2 of 4, the full paragraph after “Summary of the Invention” of page 2 of 4, the second full paragraph after “Summary of the Invention” of page 2 of 4, noting the solvents therein, Example 1 and Example 2 of page 3 of 4, Example 2 and Example 3 of page 4 of 4, and claims 1-10.



Zhang does not disclose the continuous process of the instant claims.
It would have been obvious prior to the instantly claimed invention to perform the method of Zhang using the continuous processing of the instantly claimed emulsification step and the instantly claimed first removal step because such continuous processing would have been expected to maximize the productivity of the process of Zhang, van der Waal exemplifies a similar process using continuous emulsification steps and continuous solvent removal steps, and these continuous emulsification steps and continuous solvent removal steps of van der Waal would have been expected to increase the throughput of product of the method of Zhang which increases profitability of the method of Zhang.

Zhang does not exemplify the pressures of the instant claim 5.
It would have been obvious prior to the instantly claimed invention to perform the method of Zhang using the pressures of the instant claim 5 because Zhang’s lower pressures that fall within the scope of the instant claim 5 would have been expected to increase solvent removal rate.


Regarding claims 2 and 3:

The boiling point of cyclohexane is 80.7⁰ C.  The process of Zhang’s Example 1 of page 3 of 4 conducts the first solvent removal at atmospheric pressure and a temperature including temperatures below 80.7⁰ C which falls within the scope of the instant claims 2 and 3.

Regarding claim 4:

Zhang exemplifies their second solvent removal step being done at temperatures of from 30-90⁰ C at Example 1 of page 3 of 4.  The temperatures above 80.7⁰ C fall within the scope of those of the instant claim 4.  

Regarding claims 6 and 7:

Zhang does not specify the particulars of the instant claims 6 and 7.
It would have been obvious prior to the instantly claimed invention to perform the method of Zhang using the particulars of the instant claims 6 and 7 because the particulars of the instant claims 6 and 7 are encompassed by Zhang because Zhang does not limit these particulars and the particulars of the instant claims 6 and 7 would have been expected to give only predictable results such as predictable throughput rates and predictable solvent contents after solvent removal.

5.      Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 8648131 van der Waal et al.

       The discussion of van der Waal of paragraph 3 above is repeated here in its entirety.

      Van der Waal does not describe the particulars of the instant claims 6 or 7.
      It would have been obvious prior to the instantly claimed invention to perform the method of van der Waal using the particulars of the instant claims 6 and 7 because the particulars of the instant claims 6 and 7 are encompassed by van der Waal because van der Waal does not limit these particulars and the particulars of the instant claims 6 and 7 would have been expected to give only predictable results such as predictable throughput rates and predictable solvent contents after solvent removal.


6.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762